Citation Nr: 1119114	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 2001 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In May 2011, the Veteran (in writing fax-ed to the Board) requested to withdraw his appeal in the matter of entitlement to service connection for obstructive sleep apnea.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of entitlement to service connection for obstructive sleep apnea, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to service connection for obstructive sleep apnea, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 in this matter.

In May 2011, the Veteran (in writing fax-ed to the Board) requested to withdraw his appeal seeking entitlement to service connection for obstructive sleep apnea.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to service connection for obstructive sleep apnea.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed. 


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking entitlement to service connection for obstructive sleep apnea is dismissed without prejudice. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


